                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



CARY PAYNE AND                                           CIVIL ACTION
JEROME DAVIS

VERSUS                                                   NO: 19-1417


DOUBLE J MARINE, LLC ET AL.                              SECTION: “H”(5)


                                           ORDER

      Before the Court is Defendants’ Motion to Dismiss (Doc. 6). For the
following reasons, the Motion is GRANTED.


                                     BACKGROUND
      Plaintiffs, Cary Payne and Jerome Davis, filed this suit against
Defendants asserting claims that stem from a collision that occurred on
February 16, 2016. On this date, Defendants’ vessel, the M/V MISS SYLVIA,
collided with a ship named the M/V ATLANTIC GRACE. Plaintiffs allege that
they were working onboard the M/V ATLANTIC GRACE and sustained
injuries in the collision.
      On July 21, 2016, Defendants filed a Complaint for Exoneration from or
Limitation of Liability (the “Limitation Action”). 1 The Limitation Action sought
exoneration from liability related to the collision. Alternatively, Defendants
sought to limit any liability they may incur to the value of the M/V MISS
SYLVIA. In an order dated July 27, 2016, this Court instructed the Clerk of


      1   Civil Action No. 2:16-cv-13095, Rec. Doc. 1.
Court to issue a notice requiring all persons having a claim related to the
subject matter of the Limitation Action to file a written claim with the Clerk
of Court on or before September 23, 2016 or be defaulted. The order further
required that the notice be published once a week for four successive weeks in
a newspaper of general circulation published in Louisiana. Consistent with the
order, Defendants thereafter published the notice in the Times-Picayune.
      On May 23, 2017, Defendants moved for an order of default. Notably,
Defendants waited several months after the September 23 deadline before
doing so, allowing additional time for any late-filed claims. This Court then
issued an order defaulting all persons claiming any injuries due to the collision
who did not file timely claims.
      On September 27, 2018, after more than two years of litigation, all claims
asserted against Defendants were settled. On November 26, 2018, this Court
issued a final order dismissing the Limitation Action. On February 14, 2019,
Plaintiffs filed the instant suit. In their Motion to Dismiss, Defendants seek
dismissal of Plaintiffs’ complaint.


                                 LAW AND ANALYSIS
      Supplemental Admiralty Rule F gives a district court discretion to allow
a party to file a claim in a limitation proceeding after the claims bar date has
passed. The Fifth Circuit has held that “so long as the limitation proceeding is
pending and undetermined, and the rights of the parties are not adversely
affected, the court will freely grant permission to file late claims . . . upon a
showing of the reasons therefor.” 2 Relief from a late claim is not, however, a
matter of right, and “[i]t depends upon an equitable showing.” 3



      2   Texas Gulf Sulphur Co. v. Blue Stack Towing Co., 313 F.2d 359, 362 (5th Cir. 1963).
      3   Id. at 363.
      Defendants argue that the Limitation Action is no longer pending and
undetermined and that allowing Plaintiffs to bring claims at this point will
adversely affect Defendants in several ways. First, it would force Defendants
to litigate issues that they had chosen to resolve through settlement. Second,
it would expose Defendants to unforeseen liability that was not considered in
reaching the settlement. Third, it would prevent Defendants from seeking
contribution from third parties because of the terms of the settlement.
      In response, Plaintiffs argue that they have good cause for the delay
because they were never notified of the pending limitation action. Plaintiffs
contend that they obtained counsel immediately after the collision, notified
their employer, and filed workers’ compensation claims. Plaintiffs further
argue that the discovery obtained by Defendants in the Limitation Action
should have placed them on notice that Plaintiffs were potential claimants.
      Defendants cite to an Eastern District of Louisiana case, In re Global
Industries Offshore, that is on point. 4 The plaintiff therein sought to bring a
claim for injuries sustained in an accident after the limitation proceeding had
been settled and closed. 5 He alleged that he should have been given actual
notice of the limitation proceeding because his identity as a passenger on the
vessel was readily ascertainable. 6 Judge Barbier held that the limitation
petitioner had no notice that the plaintiff was injured in the collision and that
it complied with Rule F(4) by giving actual notice to those who had asserted a
claim and by publishing notice in the local newspaper. 7 Judge Barbier held
that in “the absence of anything to suggest bad faith” on the part of the
limitation petitioner, the request to file a late claim was denied. 8

      4 2000 WL 1610384 (E.D. La. Oct. 26, 2000).
      5 Id. at *1.
      6 Id. at *2.
      7 Id. at *3.
      8 Id.
      Indeed, Rule F(4) requires only that notice shall be given “to all persons
asserting claims with respect to which the complaint seeks limitation” and
“published in such newspaper or newspapers as the court may direct once a
week for four successive weeks prior to the date fixed for the filing of claims.”
Defendants here complied with this requirement. Nothing in the record
suggests that they were aware of Plaintiffs’ injuries or claims. Nor is there
anything in the record suggesting that Defendants acted with bad faith.
Further, Defendants have shown that the action is no longer pending and
undetermined and that they would suffer prejudice by allowing Plaintiffs’
claims.


                                CONCLUSION
      Accordingly, for the foregoing reasons, Defendants’ Motion to Dismiss
(Doc. 6) is GRANTED. Plaintiff’s case is DISMISSED WITH PREJUDICE.


            New Orleans, Louisiana, on this 15th day of July, 2019.



                                     ______________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE
